10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
23

ALEX G. TSE (CABN 152348) F \ L E D
United States Attomey

BARBARA J. VALLIERE (DCBN 439353) OC'[ - 3 2018
Chi€f, Crirninal Division SUSAN ¥' SOONG

CLERK. U.S. DlSTH\CT COUHTHN\A
LAURA VARTA[N HORN (CABN 258485) NOF|THEHN DlSTR\CT OF CAL\FO

Assistant United States Attomey

450 Golden Gate Avenue, Box 36055
San Francisco, California 94102-3495
Telephone: (415) 436-6831
Laura,Vartain@usdoj . gov
Attomeys for United States of America
UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, ) NO. 16-177 CRB
Plaintift`, § NOTICE OF DISMISSAL
v_ §
EDUARDO LACAYO, g
Defendant. §

 

 

 

With leave of the Court, and pursuant to F ederal Rule Of Criminal Procedure 48(3), the United
States Attomey for the Noi'them District of California dismisses the above indictment against Eduardo

Lacayo Without prejudice.

DATED; 10/2//9, Respectmny Submiued,
AL_EX G. TSE

S HINDS
Acting Ch` Criminal ivision

   
 

 

NOTICE OF DISMISSAL
No. CR 16-177 v. 7/10/20]8

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Leave is granted to the government to dismiss the indictment against Eduardo Lacayo.

Dm- 11611)&1;1201?

NOTlCE OF DISMISSAL
No. CR 16-177‘

c / "1/

 

HON. CHARLES R. BREYER
United States Senior District Judge

v. 7/10/2018

 

